DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 19, 2022 were received and fully considered. Claims 17, 29, and 35 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-22, 24, 28, 29, 31, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wisloff et al. (US PG Pub. No. 2015/0265170 A1) (hereinafter “Wisloff”) in view of CN103040463A.

Wisloff and CN103040463A were applied in the previous office action.
With respect to claims 16, 28, 29, and 35, Wisloff teaches a method, implemented by a system comprising a data processing server (server 230 in Fig. 2) and a portable relay device (user device 220 in Fig. 2), for retrieving operating data from a measuring device (sensor device 210 in Fig. 2), the method comprising:
	a working step in which, during a working period, a measurement signal representative of a physiological signal of the person is acquired by the measuring device (sensor device 210 acquires physiological signal from user; see par.0044), and said measurement signal is stored in a non-transitory memory of said measuring device (local memory 212 stores physiological data; see Fig.2; par.0050);
	a first connection test step, implemented after said working period, comprising a step of determining whether a primary connection can be established between the measuring device and the data processing server (connection between sensor device 210 and server 230 via network 240 as depicted in Fig. 2; see also par.0050; it is understood that an estavlished connection is made/determined between 210 and 230 when considering broadest reasonable interpretation);
	determining, in the first connection test step, that the primary connection can not be established, and subsequently carrying out a second connection test step comprising a step of determining whether a secondary connection, different from said primary connection, can be established between the measuring device and the portable relay device (connection between sensor device 210 and user device 220 can be a different connection type such as Bluetooth; see par.0046; Fig. 2; also it is understood that connecting to the user device 220 is done when there is no determined connection to network 240 and server 230 or when the user chooses to manually connect to the user device when taking into consideration broadest reasonable interpretation); 
	on determining in the second connection test step that the secondary connection can be established, carrying out a secondary transfer step comprising transferring the operating data from the measuring device to the portable relay device by said secondary connection, said operating data being determined from the measurement signal (upon the user connecting the sensor device 210 to the user device 220, physiological data is transferred from sensor device 210 to user device 220 upon there being an established connection as depicted in Fig. 2);
	following said secondary transfer, carrying out a third connection test step comprising a step of determining whether a tertiary connection can be established between the portable relay device and the data processing server (user device 220 can also be connected to the server 230 via network 240 as depicted in Fig. 2); and 
	on determining in the third connection test step that the tertiary connection can be established, carrying out a tertiary transfer step comprising transferring the operating data from the portable relay device to the data processing server by said tertiary connection (upon the user connecting the sensor device 210 to the server 230 via network 240, physiological data is transferred from sensor device 210 to network 230 upon there being an established connection as depicted in Fig. 2).
However, Wisloff does not explicitly teach measuring device for measuring brain waves of a person.
CN103040463A teaches device and method for monitoring sleep brain waves (see title) and transmitting brain wave data over a network (see abstract).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Wisloff to incorporate CN103040463A’s device for monitoring brain waves as this would be a simple substitution. Furthermore, Wisloff teaches that biometric data can be collected from a variety of different types of sensors (par.0044 “or any other sensors which could be used to measure user activity,  physiological or environmental parameters”), thereby providing added motivation to utilize other sensors that measure user [brain] activity such as the one disclosed in CN103040463A. Additionally, both Wisloff and CN103040463A pertain to the same narrow field of endeavor of obtaining physiological data from a user and transmitting the collected physiological data over a network, thereby providing added motivation for PHOSITA to combine these teachings to arrive at the claimed invention. 
With respect to claim 17, Wisloff teaches the portable relay device is any of a base, a mobile phone, a smartphone, a tablet and a laptop (user device 220 is a mobile phone; see Fig. 2; par.0046).
With respect to claim 18, Wisloff teaches the primary connection, the secondary connection and the tertiary connection each comprise wireless communication (par.0046 “wireless link such as a Wi-Fi or Bluetooth connection”).
With respect to claim 19, Wisloff teaches the primary connection is implemented by a local wireless network (local wireless network 240 in Fig. 2). While Wisloff does not explicitly teach connected to a wide area network, this would be obvious to PHOSITA as connecting to a wide area network (WAN) is widely known in the art as an alternative way to facilitate communication and sharing of information between devices around the world through a WAN provider. 
With respect to claim 20, Wisloff teaches the secondary connection is a wireless connection between the device and the portable relay device, implemented by any of an ultrasonic connection and a radio frequency connection (connection between sensor device 210 and user device 220 can be Bluetooth, which is known to use short-wavelength UHF radio waves of a frequency range between 2.4 and 2.485 GHz; see par.0046).
With respect to claim 21, Wisloff teaches the tertiary connection is implemented at least in part by a wireless network (connection between user device 220 and server 230 is implemented by wireless network 240 as depicted in Fig. 2).
With respect to claim 22, Wisloff teaches the portable relay device is moved between the secondary transfer step and the tertiary transfer step (user device 220 is provides data collection from sensor device 210 and uploads the collected data to server 230, which reads on “moved between the secondary transfer step and the tertiary transfer step” when taking into consideration broadest reasonable interpretation).
With respect to claim 24, Wisloff teaches the operating data transmitted from the device to the data processing server during the primary transfer step comprises raw measurement data including the measurement signal (par.0051 “data can be processed by an internal processor 213 of the sensor device 210, a processor 223 of the user device 220, at the server 230 or by any combination of these performing any suitable combination of the processing steps,” which is understood that raw data can be processed by server 230; see Fig. 2).
With respect to claim 31, Wisloff teaches the radio frequency connection is either of a Bluetooth connection and a near field communication (par.0046).
With respect to claim 32, Wisloff teaches the wireless network is either of a cellular network connected to the Internet and a local wireless network connected to the Internet (see Fig. 2, which shows local wireless network connected to the Internet; see also par.0050).
With respect to claim 34, Wisloff teaches the local wireless network connected to a wide area network includes a corporate wireless network or a home wireless network connected to the Internet (par.0046 “wireless link such as a Wi-Fi” is understood to be for use in home and/or corporate).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wisloff and CN103040463A, as applied to claim 16 above, in further view of Birnbaum et al. (US PG Pub. No. 2003/0167079 A1) (hereinafter “Birnbaum”).

Birnbaum was applied in the previous office action.
With respect to claim 23, Wisloff and CN103040463A teach a method for retrieving operating data from a measuring device for measuring brain waves of a person as established above.
Wisloff also teaches the second connection step further comprises a first sub-step of determining whether a radio frequency connection can be established between the brain waves measurement device and the portable relay device, where upon determining that the radio-frequency connection can be established, the operating data is transferred from the measuring device to the portable relay device via the radio-frequency connection (connection between sensor device 210 and user device 220 can be via Bluetooth, which results in data transferred from sensor device 210 to user device 220 via Bluetooth connection; see Fig. 2; par.0046).
However, Wisloff and CN103040463A do not teach on determining in the first sub-step that the radio-frequency connection cannot be established, a second sub-step takes place of determining whether an ultrasonic connection can be established between the brain waves measuring device and the portable relay device, where upon determining that the ultrasonic connection can be established the operating data is transferred from the measuring device to the portable relay device via the ultrasonic connection.
Birnbaum teaches determining in the first sub-step that the radio-frequency connection cannot be established, a second sub-step takes place of determining whether an ultrasonic connection can be established between the brain waves measuring device and the portable relay device, where upon determining that the ultrasonic connection can be established the operating data is transferred from the measuring device to the portable relay device via the ultrasonic connection (abstract “information is transferred over an infrared, sonic, audible, ultrasonic, magnetic, radio frequency, IEEE 802.11, or Bluetooth-based communication link”; Note: understood that information is transferred via one of these communication links. Accordingly, and when considering broadest reasonable interpretation, if there is no Bluetooth link, data can be transferred via another communication link, e.g. ultrasonic).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wisloff and CN103040463A to utilize various communication links (e.g. ultrasonic) in order to provide alternate ways of transferring physiological data, as evidence by Birnbaum.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wisloff and CN103040463A, as applied to claim 16 above, in further view of Meyers et al. (US PG Pub. No. 2015/0163210 A1) (hereinafter “Meyers”).

Meyers was applied in the previous office action.
With respect to claims 25 and 26, Wisloff and CN103040463A teach a method for retrieving operating data from a measuring device for measuring brain waves of a person as established above.
However, Wisloff and CN103040463A do not teach the limitations recited in claims 25 and 26.
Regarding claim 25, Meyers teaches the operating data transmitted during the secondary transfer step and the tertiary transfer step comprise processed measurement data, in which said operating data have a size at least ten times smaller than a size of raw measurement data including the measurement signal (par.0022).
	Regarding claim 26, Meyers teaches wherein the processed measurement data is determined by implementing a predefined patterns recognition algorithm for recognition of predefined patterns in the measurement signal, including slow wave patterns, sleep spindle patterns, patterns associated with the waking and/or with the movements of the person, and wherein said processed measurement data comprises
indicators relating to said predefined patterns, including a predefined pattern start time, duration, frequency and/or amplitude, and/or a number or frequency of a pattern which is predefined during the working period (abstract “determine the movement or activity of a user”; par.0022 “specific time duration”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wisloff and CN103040463A to compress raw measurement data before being transmitted in order to minimize uploaded movement and activity data, as evidence by Meyers. While Meyers does not explicitly teach “have a size at least ten times smaller than a size of raw measurement data,” this would be an obvious modification since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Claims 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wisloff and CN103040463A, as applied to claim 16 above, in further view of Tass et al. (US PG Pub. No. 2011/0009921 A1) (hereinafter “Tass”).

Tass was applied in the previous office action.
With respect to claims 27, 30, and 33, Wisloff and CN103040463A teach a method for retrieving operating data from a measuring device for measuring brain waves of a person as established above.
However, Wisloff and CN103040463A do not teach the limitations recited in claim 27, 30, and 33.
	Regarding claim 27, Tass teaches wherein during the working step, an acoustic signal is transmitted, audible by the person, and synchronized with a predefined temporal brain wave pattern of the person, and the operating data transmitted during the primary transfer step comprises at least one stimulation parameter selected from the group consisting of an acoustic stimulation pattern start time, an acoustic stimulation pattern duration, an acoustic stimulation pattern amplitude, an acoustic stimulation pattern spectrum and an acoustic stimulation pattern (par.0022, 0026; par.0048 “certain parameters of the stimulation method, such as the stimulation strength or the stimulation duration, can be set with the aid of the measurement signals 24”).
	Regarding claim 30, Tass teaches transmitting elements adapted to transmit an acoustic signal, audible to the person, and synchronized with a predefined brain wave temporal pattern of the person (par.0022, 0026, 0048).
	Regarding claim 33, Tass teaches at least one stimulation parameter (par.0048 “certain parameters of the stimulation method, such as the stimulation strength or the stimulation duration, can be set with the aid of the measurement signals 24”).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wisloff and CN103040463A to incorporate auditory stimulation in order to desynchronize a patient’s neuronal brain activity, as evidence by Tass. 

Response to Arguments
Applicant’s arguments filed in the reply with respect to the non-prior art rejections raised in the previous office action were persuasive in view of amendment. Accordingly, the non-prior art rejections are withdrawn.
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that the applied references do not teach and/or suggest the specific steps and features for testing and establishing primary, secondary, and tertiary connections as claimed (with specific regards to Wisloff, the primary reference). Specifically, applicant argues that Wisloff does not teach any details about the data exchanges. Examiner respectfully disagrees and maintains that Wisloff, when applying broadest reasonable interpretation, teaches primary, secondary, and tertiary connections. There is no specificity recited in the claims with respect to the primary, secondary, and tertiary connections (other than presumably there can only be one path of connectivity at a time, which is in line with Wisloff). For these reasons, the prior art rejections are maintained. Please see prior art section above for more detail.
Furthermore, Examiner notes that it is known in the art to switch to a different connective path when the primary path is out of reach or has limited connectivity (e.g. low bars). For example, when a smart phone has little to no connectivity with respect to Wifi network, the smart phone will automatically switch over to a different connection path, e.g. cellular. For purposes of compact prosecution, Examiner also cites additional references (not relied upon) below that set forth this concept in the field of medical diagnostics.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2011/0282168 A1, see par.0032
US PG Pub. No. 2018/0220973 A1, see par.0072
US PG Pub. No. 2017/0262015 A1, see par.0206+
US PG Pub. No. 2015/0081210 A1, see par.0089
US PG Pub. No. 2014/0029411 A1, see par.0030
US PG Pub. No. 2008/0275321 A1, see par.0070

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791